DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2 and 5-17.

Applicants' arguments, filed 12/21/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 2, 5-8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigor et al. (US 5,833,952, Nov. 10, 1998) in view of Deckner et al. (US 2014/0127145, May 8, 2014), Gallis et al. (US 6,946,119, Sep. 20, 2005), Gallis (US 2008/0160052, Jul. 3, 2008), and Hagar et al. (US 2011/0206746, Aug. 25, 2011).
	Grigor et al. disclose an oral care composition comprising a stannous compound and a zinc compound (abstract). The stannous compound can be a highly soluble stannous salt. Highly soluble stannous salts include stannous fluoride and stannous chloride (i.e. additional tin compound) (col. 1, lines 61-65). Mixtures of various highly soluble stannous salts may also be used (col. 2, lines 9-10). The stannous salt is used in such an amount in the oral composition that there is an effective amount of active dissolved stannous ions available in the composition. For the highly soluble stannous salts this amount will generally range from 0.01-10% (col.2, lines 30-35). The zinc compound may be a zinc salt such as zinc citrate trihydrate (i.e. citrate source). The amount of zinc salt ranges from 0.05-5% (col. 2, 40-47). The oral composition may contain an orally acceptable medium which contains usual additional ingredients in conventional amounts, depending upon the final form of the composition. Thus, as dentifrice it will usually comprise an abrasive cleaning agent in an amount of from 3-75% by weight. Suitable abrasive cleaning agents include precipitated particulate silicas (col. 2, lines 50-58). Thickening agents such as finely-divided silicas may also be included in the dentifrice in an amount of 0.5-10% (col. 3, lines 1-5). Various other 
	Grigor et al. differ from the instant claims insofar as not disclosing wherein the precipitated silica particles have a d50 medam particle size in a range from about 8 to about 20 µm and a BET surface area in a range from 0 to about 10 m2/g.
	However, Deckner et al. disclose wherein precipitated silicas in oral composition may present compatibility problems with key formula actives, such as stannous ions. These compatibility problems have been shown to be directly related to surface properties of precipitated silicas such as surface area, number of hydroxyl groups, and porosity (¶ [0006]). Heat treated precipitated silica may absorb less of other components, such as flavors, actives, or cations, leading to better availability of these other components. Dentifrices incorporating heat treated precipitates silica have superior stability and availability for stannous. Heat treatment of precipitated silica may result in at least about 50%, 60%, 70%, 80%, or 90% compatibility with cations or other components. The cation may be a source of stannous ions (¶ [0039]). 
	Gallis et al. (‘119) disclose wherein dentifrices that contain low surface area silica offer the benefit that therapeutic agents, such as CPC, can be used which remains at an effective antibacterial level in the dentifrice despite the presence of silica abrasive. The low surface area silica particles show decreased interaction with CPC and as a result there remains an increase in the free CPC in the dentifrice available to improve antibacterial efficacy (col. 8, lines 13-20). CPC is a cationic charged compound (col. 1, line 35). A problem encountered with in CPC usage in dentifrices has been that CPC tends to indiscriminately bind to negatively-charged surfaces (col. 1, lines 42-44). Most 
	The composition of Grigor et al. comprises precipitated silicas. However, precipitated silicas present compatibility issues with stannous ions as taught by Deckner et al. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the precipitated silicas of Gallis et al. (‘119) into the composition of Grigor et al. since it is a known and effective precipitated silica that improves compatibility issues with cations as taught by Gallis et al. (‘119). Stannous ions are cations as taught by Deckner et al.  
	The combined teachings of Grigor et al., Deckner et al., and Gallis et al. (‘119) do not disclose wherein the precipitated silica particles has a total mercury intrusion pore volume in a range from about 0.2 to about 1.5 cc/g.
	However, Gallis (‘052) discloses precipitated silica particles having a percentage of cetylpyridinium chloride (% CPC) compatibility of greater than about 85% (abstract). The precipitated silica particles have a mercury total intruded volume ranging from 0.51 to 0.83 (Table 1).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the precipitated silica of Gallis et al. (‘119) to have a mercury total intruded volume ranging from 0.51 to 0.83 since porosity affects compatibility as taught by 
The combined teachings of Grigor et al., Deckner et al., Gallis et al. (‘119), and Gallis (‘052) do not disclose wherein the precipitated silica particles are spherical and have a sphericity factor (S80) greater than or equal to about 0.9.
	However, Hagar et al. disclose a dentifrice composition comprising silica particles having an oil absorption value of up to 100 cc/100 g and a sphericity (S80) factor of greater than 0.9 (¶ [0006]). Sphericity is related to the structure of silica. As the structure is lowered, a higher percentage of well-rounded/higher sphericity particles results. As the structure is increased, the level of well-rounded particles/ higher sphericity is decreased. A low structure silica has low oil absorption capacity, whereas a high structure silica has a high oil absorption capacity (¶ [0060]). In order to improve the compatibility of silica with CPC, very low structured silica products can be prepared with reduced available surface area for CPC binding (¶ [0131]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the precipitated silica particles of Gallis et al. (‘119) to have a sphericity (S80) factor of greater than 0.9 since such silica particles would be low structure, which is desirable to improve compatibility of silica as taught by Hagar et al. 
	In regards to the amount of additional tin compound (i.e. stannous chloride) recited in the instant claims, Grigor et al. disclose 0.01-10% stannous salts, which includes stannous fluoride and stannous chloride. The claimed amount of additional tin compound is within this range. In the case where the claimed ranges “overlap or lie prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claim 2 reciting wherein the oral care composition has a detection time of bacteria of greater than or equal to about 5.5 hours, since an oral composition comprising stannous fluoride and the claimed silica particles is obvious, arriving at an oral care composition having a detection time of bacteria of greater than or equal to about 5.5 hours would have been obvious as well. 
	In regards to instant claims 8 and 17 reciting wherein the oral care composition is free of the additional tin compound, Grigor et al. disclose wherein mixtures of highly soluble stannous salts is optional. 
	In regards to instant claim 16 reciting a method of reducing plaque, gingivitis, or tooth sensitivity, the composition of Grigor et al. may comprise desensitizing agents and thus may be used to reduce tooth sensitivity. 

2.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigor et al. (US 5,833,952, Nov. 10, 1998) in view of Deckner et al. (US 2014/0127145, May 8, 2014), Gallis et al. (US 6,946,119, Sep. 20, 2005), Gallis (US 2008/0160052, Jul. 3, 2008), Hagar et al. (US 2011/0206746, Aug. 25, 2011), and further in view of Glandorf et al. (US 2004/0086466, May 6, 2004). 
	The teachings of Grigor et al., Deckner et al., Gallis et al. (‘119), Gallis (‘052), and Hagar et al. are discussed above. Grigor et al., Deckner et al., Gallis et al. (‘119), Gallis (‘052), and Hagar et al. do not disclose wherein the composition comprises from about 0.1% to about 30% polyphosphate.

	The composition of Grigor et al. comprises a stannous compound. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 1% to about 20% polyphosphate into the composition of Grigor et al. in order to help reduce the staining that is associated with stannous as taught by Glandorf et al. 

Response to Arguments
	Applicant argues that unexpected results are demonstrated in the specification regarding the increased stability between low surface area silica and stannous ions. This increased stability allows for the use of less additional tin compound than previously believed while maintaining a high degree of antibacterial performance. It is believed that a lower surface area limits the number of interactions between soluble tin ions and the surface of silica particles, which can limit tin bioavailability. The longer bacterial inhibition shown in the showings in the specification was indicative of a higher bioavailability of tin. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, it would have been obvious to one of ordinary skill in the art that a low surface area silica would improve tin bioavailability. Deckner et al. disclose wherein precipitated silica may present compatibility problems with actives, such as stannous ions. These compatibility problems have been shown to be directly related to surface 

Conclusion
Claims 1, 2 and 5-17 are rejected.
Claims 18-20 have been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TRACY LIU/Primary Examiner, Art Unit 1612